DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are currently pending in this Non-Final Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2021 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1-22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,903,313.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application ‘840 is fully disclosed and covered in the patent ‘313 since the patent and the application are both claiming commonly overlapping and substantially similar subject matter, as follows: 
Instant Application ‘840
Claim 1.  A method for operating a single photon avalanche diode based range detecting apparatus, the method comprising: 

reference array of single photon avalanche diodes via an internally coupled path; 

receiving light from the illumination source at a return array of single photon avalanche diodes via an external path different than the internally coupled path; 

generating a calibration signal pulse; 


receiving an output of the reference array via a reference signal path; receiving an output of the return array via a return signal path; receiving the calibration signal pulse via a calibration signal path, the calibration signal path comprising a first signal path substantially following the reference signal path, 

wherein the first signal path is different from the reference signal path; and 

determining a delay difference value between the reference signal path and the return signal path based on receipt of the calibration signal pulse via the calibration signal path.




U.S. Patent 10,903,313
Claim 1. A single photon avalanche diode based range detecting apparatus comprising: 


reference array of single photon avalanche diodes configured to receive light from a illumination source via an internally coupled path; 
a return array of single photon avalanche diodes configured to receive light from the illumination source via an external path different than the internally coupled path; 

a calibration pulse generator configured to generate a calibration signal pulse; 

and readout circuitry configured to receive: an output of the reference array via a reference signal path; an output of the return array via a return signal path; and an output of the calibration pulse generator via a calibration signal path, the calibration signal path comprising a first signal path substantially following the reference signal path, 

wherein the first signal path is different from the reference signal path, and 

wherein the readout circuitry is configured to determine a delay difference value between the reference signal path and the return signal path based on the output of the calibration pulse generator via the calibration signal path, 
wherein the calibration signal path is longer than the reference signal path.


Similarly, claims 2-22 of the instant application and 3-25 of the patent ‘313 are substantially similar for the overlapping features and the conflicting claims are not patentably distinct from each other since common substantially similar inventive features are being claimed in both the instant application and the patent ‘313 utilizing equivalent and/or obvious variants of each other.  

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 18-19 are rejected under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites a modulated delayed signal that has a dynamic range greater than a quantization step of the readout circuitry which is indefinite because it is unclear what constitutes a dynamic range greater than a quantization step since no quantization step has been defined properly.
Claims 6-7 recite wherein the reference array of single photon avalanche diodes, the return array of single photon avalanche diodes, and the readout circuitry are “arranged such that a combination of reference signal path routing area and return signal path routing area is optimized” and “arranged such that utilization of the area of the apparatus is optimized”, which is result-oriented language and it is unclear how it is optimized and what constitutes being “optimized”, thus the boundary of such “optimized” configuration is indefinite because it is not being defined clearly how the components are being arranged in an optimized way, only that the combination yields an “optimized” area which is indefinite.  The claim language is result oriented without providing the particular circuitry arrangement that produces such optimization, and the vague language currently monopolizes on each and every arrangement that utilizes the area in an “optimized” way which is a relative term without any substantive configuration provided for the apparatus.  
Claim 18 recites measuring the output “a plurality of further times” is indefinite since the term is a relative term and there is no definite boundary of further times, and the term in claim 19 “second further time of the plurality of further times” is indefinite since it is unclear what constitutes a second further time relative to other plurality of further times.
Claim 19 recites measuring the output of the reference array is performed in parallel with measuring the output of the return array is indefinite since it is unclear what constitutes parallel as a component configuration or a measure of time being parallel, thus further clarification is required.

MPEP 2129 (ADMITTED PRIOR ART)
To preface the following claim rejections, Examiner refers to MPEP 2129 for assertion of admitted prior art by the applicant:
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). Where the specification identifies work done by another as “prior art,” the subject matter so identified is treated as admitted prior art. In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) (holding applicant’s labeling of two figures in the application drawings as “prior art” to be an admission that what was pictured was prior art relative to applicant’s improvement). 
Examiner asserts that the following admission in applicant’s specification is “admitted prior art of another” based on MPEP 2129, and the cited paragraphs and/or figures from the specification which are cited below are relied upon for anticipation and/or obviousness determinations of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Specification par. [0003-0005], [0029-0039] and Fig. 1A & 1B) hereinafter “AAPA” in view of Moore (US 2014/0231631).
Regarding Claim 1, 14 and 22,  
AAPA discloses:
A method for operating a single photon avalanche diode based range detecting apparatus (AAPA; [0029] single photon avalanche diode (SPAD) and Fig. 1A & 1B and [0003-0005], [0029-0039], Claims 14 and 22 have been rejected for being substantially similar features as claim 1 recited below), the method comprising: 
receiving light from an illumination source at a reference array (Fig. 1A/B; reference array 103) of single photon avalanche diodes via an internally coupled path and receiving light from the source at a return array (Fig. 1A/B; return array 101) of single photon avalanche diodes via an external path different than the internally coupled path ([0029] The reference array 103 is configured with an internal optical path between the VCSEL and the array and is furthermore shaded such that photons external to the sensor are blocked, and [0005] The pathway between return array and readout circuitry, [0030] The SPAD sensor too may furthermore comprise a return array 101 of SPADs and is typically located on the opposite side of the sensor to the reference array 103.  The return array 101 is configured to receive reflected photons from objects illuminated by the VCSEL.  Typically an optical barrier is located between the reference and return arrays to block the parasitic or internal path from the VCSEL, which results in the external path different than the internal path); 
generating a calibration signal pulse (Fig. 1A/B; Calibration circuitry 123 configured to generate calibration pulse from calibration circuitry); 
receiving an output of the reference array via a reference signal path; receiving an output of the return array via a return signal path (Fig. 1A/B; readout circuitry 105, Fig. 1B output of 103 reference path between reference array and readout circuitry, Fig. 1 B output of 101 return path between the return array and readout circuitry); 
receiving the calibration signal pulse via a calibration signal path, the calibration signal path comprising a first signal path substantially following the reference signal path ([0038] routing from the reference array 101 to the readout circuitry 105 is a single lane 131 and [0032] readout circuitry configured to receive the output signals such that the signal pathways are matched in order to match routing delays between the arrays 101, 103 and the readout circuitry 105), wherein the first signal path is different from the reference signal path (first signal path is the calibration path coming from the calibration circuitry 123 which is different than the reference signal path single lane 131).

Although AAPA discloses in [0005] timing difference between the signals generated by the reference signal path and the return signal path, it does not explicitly specify determining the delay difference based on receiving the calibration signal pulse.
Nonetheless, Moore teaches determining a delay difference value between the reference signal path and the return signal path based on receipt of the calibration signal pulse via the calibration signal path and delaying the output of the return array based on the delay difference ([0084] determining differences in path delays between the reference and return arrays which will be calibrated, [0085] calibration signal will then propagate through the respective pulse shaping circuitry, the calibration pulses are thus time interleaved to pass through different pulse shaping circuitry at different times in order for removing fixed delay discrepancies and [0094] calibration pulse decoder 94, and [0100] calibration paths are propagated from the reference array side through the respective DLLs to the comparator which compares the resulting value or output which may be used as an offset or correction and timing diagrams Fig. 2A-C timing delay D used to generate pulses and Fig. 5 & 15 and [0029-0033] determining the phase shift between signals is determined, [0083] pulse shaper and route through the OR tree may have a different width or delay to other pulse shaping circuitry and routes through the OR tree, and [0054] ADLL delay loop and phase-shifted signals ADAPT1 and ADAPT2 adjustment with a delay range and claim 18, [0043] generating a delay phase shift signal DELAY greater than D min and has a positive slope, [0051] adjustment of the phase shift delay between the signals is performed).
Thus, it would have been obvious before the effective filing date of the invention, to further enhance and optimize AAPA by incorporating Moore’s teaching in order compensate delay differences and determine the proper distance of an object to improve accuracy of the determination.

Claim 2. The method as claimed in claim 1, wherein the output of the reference array, the output of the return array, and the calibration signal pulse are received at readout circuitry (AAPA; [0032] readout circuitry configured to receive the output signals such that the signal pathways are matched in order to match routing delays between the arrays 101, 103 and the readout circuitry 105).

Claims 3 & 15. The method as claimed in claims 2 and 14, wherein the calibration signal pulse is generated by a calibration pulse generator (AAPA; Fig. 1A/B; Calibration circuitry 123 configured to generate calibration pulse from calibration circuitry).

Claims 4 & 16.  The method as claimed in claims 3 and 14, wherein the first signal path is arranged from the calibration pulse generator to the readout circuitry via the reference array; and wherein a second signal path for the calibration signal path is coupled to the readout circuitry; wherein determining the delay difference value further comprises: receiving the calibration signal pulse via the first signal path; receiving the calibration signal pulse via the second signal path; determining a timing difference between the calibration signal pulses received via the first and the second signal path (Moore; [0086] In the normal mode of operation, the controller 9 is configured to control the multiplexers such that the outputs of SPAD array are provided as the output of the respective multiplexer, again in a time interleaved manner and also Fig. 14 used with multiplexer arrangement of Fig. 12); and determining the delay difference value as a half of the timing difference (claim 16: dividing a difference between the first and second value over 2) (Moore; ([0047] predetermined value determined for the delay difference, and [0050] first half of the pulse is reshaped by the circuit and [0056] phase sift adjustment provided where the difference is set to a predetermined value, for example half its max value, which enables faster adjustment towards appropriate phase shifts of signals ADAPT-1 and ADPAT-2). 

Claim 5. The method as claimed in claim 2, further comprising generating a modulated delayed signal that has a dynamic range greater than a quantization step of the readout circuitry (Moore; [0043] phase shift signal DELAY greater than Dmin and has a positive slope and [0085]).

Claim 6. The method as claimed in claim 2, wherein the reference array of single photon avalanche diodes, the return array of single photon avalanche diodes, and the readout circuitry are arranged such that a combination of reference signal path routing area and return signal path routing area is optimized (Moore; claim 21 “an input to receive the calibration signal, said pulse processing circuit configured to operate in a normal mode of operation to generate an output pulse in response to said input pulse but having a shorter pulse length than said input pulse and further configured to operate in a calibration mode of operation to generate said output pulse in response to a calibration pulse of said calibration signal but having a shorter pulse length than said calibration pulse).

Claim 7. The method as claimed in claim 2, wherein the reference array of single photon avalanche diodes, the return array of single photon avalanche diodes, and the readout circuitry are arranged such that utilization of the area of the apparatus is optimized (Moore; claim 21 “an input to receive the calibration signal, said pulse processing circuit configured to operate in a normal mode of operation to generate an output pulse in response to said input pulse but having a shorter pulse length than said input pulse and further configured to operate in a calibration mode of operation to generate said output pulse in response to a calibration pulse of said calibration signal but having a shorter pulse length than said calibration pulse).

Claim 8. The method of claim 2, wherein the reference array of single photon avalanche diodes and the return array of single photon avalanche diodes are asymmetrically located with respect to the readout circuitry (Under MPEP 2144.04, in view of the prior art,  rearrangement of parts is obvious to one of ordinary skill in the art to reasonably expect to draw the inference of locating the return array asymmetric or symmetric to the readout circuitry since relocating or placing  these components relative to each other is a mere design choice that does not alter the functioning of the return array or readout circuitry.   Therefore, prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the prior art  by placing the return array asymmetric to the readout circuitry to cut back on circuit costs and since the rearrangement of components and dependent operation are mere design choices, AAPA; Fig. 1A/B; return array 101 and reference array 103).

Claim 9. The method of claim 2, wherein the calibration signal path is a whole integer multiple of a distance between the reference array and the readout circuitry (Under MPEP 2144.04, in view of the prior art,  rearrangement of parts is obvious to one of ordinary skill in the art to reasonably expect to draw the inference of locating the calibration signal path a certain distance between the reference array and the readout circuitry since relocating or placing  these components a relative distance to each other is a mere design choice that does not alter the functioning of the return array or readout circuitry.   Therefore, prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the prior art since the rearrangement of components and dependent distance location are mere design choices, AAPA; Fig. 1A/B; Calibration circuitry 123 configured to generate calibration pulse from calibration circuitry).

Claim 10. The method as claimed in claim 1, further comprising applying the delay difference value to compensate for any difference between the reference signal path and the return signal path (Moore; [0051] adjustment of the phase shift delay between the signals is performed and [0043] phase shift signal DELAY).

Claim 11. The method as claimed in claim 10, wherein applying the delay difference value to compensate for any difference between the reference signal path and the return signal path comprises delaying the output of the return array by the delay difference value (Moore; [0051] adjustment of the phase shift delay between the signals is performed and [0043] phase shift signal DELAY).

Claim 12. The method of claim 1, wherein the return signal path is shorter than the reference signal path (Moore; claim 21 “an input to receive the calibration signal, said pulse processing circuit configured to operate in a normal mode of operation to generate an output pulse in response to said input pulse but having a shorter pulse length than said input pulse and further configured to operate in a calibration mode of operation to generate said output pulse in response to a calibration pulse of said calibration signal but having a shorter pulse length than said calibration pulse).

Claims 13 and 17. The method of claims 1 and 14, further comprising delaying the output of the return array based on the delay difference value ([0051] adjustment of the phase shift delay between the signals is performed and [0043] phase shift signal DELAY).

Claim 18.  The method of claim 14, further comprising measuring the output of the return array received via the return signal path a plurality of further times (AAPA; [0032] readout circuitry configured to receive the output signals such that the signal pathways are matched in order to match routing delays between the arrays 101, 103 and the readout circuitry 105).

Claim 20. The method of claim 14, wherein the operations of measuring the output of the return array received via the return signal path, measuring the output of the reference array received via the reference signal path, measuring the calibration signal pulse received via the first signal path, and measuring the calibration signal pulse received via the second signal path are performed serially (Under MPEP 2144.04, in view of the prior art,  rearrangement of parts is obvious to one of ordinary skill in the art to reasonably expect to draw the inference of serially performing measurements of the outputs as a mere design choice.   Therefore, prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the prior art  by measuring the outputs of the signal pulses serially since the rearrangement of components and dependent operation are mere design choices, AAPA; [0032] readout circuitry configured to receive the output signals such that the signal pathways are matched in order to match routing delays between the arrays 101, 103 and the readout circuitry 105).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
I. Vornicu, R. Carmona-Galán and A. Rodríguez-Vázquez, "A CMOS 8×8 SPAD array for Time-of-Flight measurement and light-spot statistics," 2013 IEEE International Symposium on Circuits and Systems (ISCAS), 2013, pp. 2626-2629, doi: 10.1109/ISCAS.2013.6572417.
Changhyuk Lee, Ben Johnson, TaeSung Jung, Alyosha Molnar, “A 72 × 60 Angle-Sensitive SPAD Imaging Array for Lens-less FLIM”, Sensors (Basel) 2016 Sep; 16(9): 1422. Published online 2016 Sep 2. doi: 10.3390/s16091422.
A. Cuccato et al., "Complete and Compact 32-Channel System for Time-Correlated Single-Photon Counting Measurements," in IEEE Photonics Journal, vol. 5, no. 5, pp. 6801514-6801514, Oct. 2013, Art no. 6801514, doi: 10.1109/JPHOT.2013.2284250.
Kaiming Nie, Xinlei Wang, Jun Qiao, Jiangtao Xu, “A Full Parallel Event Driven Readout Technique for Area Array SPAD FLIM Image Sensors”, Sensors (Basel) 2016 Feb; 16(2): 160. Published online 2016 Jan 27. doi: 10.3390/s16020160.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066 and availability is generally 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful for any matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet/Email Communication, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629